154 F.3d 1103
2 Cal. Bankr. Ct. Rep. 31
In re 1441 VETERAN STREET CO., Debtor.GOLD COAST ASSET ACQUISITION, L.P., Appellant,v.1441 VETERAN STREET CO.,andLevene & Eisenberg, Appellee.
No. 96-56445.
United States Court of Appeals,Ninth Circuit.
Sept. 10, 1998.

1
Appeal from the United States District Court for the Central District of California;  Kim McKane Wardlaw, District Judge, Presiding.  D.C. No. CV 95-08785-KMW.


2
Before:  SCHROEDER and KOZINSKI, Circuit Judges, and WHYTE,* District Judge.

Prior report:  144 F.3d 1288
ORDER

3
The opinion is hereby amended (1) to delete the following sentences appearing in the second-to-last paragraph of the opinion:  "However, it appears that L & E raises this argument for the first time on appeal.  Therefore, L & E is precluded from raising this argument.  See United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.1991) ('Issues not presented to trial court cannot generally be raised for the first time on appeal.')" and (2) to substitute therefor:  "However, L & E points to insufficient facts to justify application of the exception and the bankruptcy court made no finding that would support the application."


4
The panel as constituted above has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.


5
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed. R.App. P. 35.


6
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.



*
 The Honorable Ronald M. Whyte, United States District Judge for the Northern District of California, sitting by designation